Citation Nr: 1829634	
Decision Date: 07/11/18    Archive Date: 07/24/18

DOCKET NO.  10-00 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a compensable disability rating for service-connected hemorrhoids.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran was scheduled to appear before a Veterans Law Judge in a Video Conference Hearing in March 2018.  The Veteran was notified of the hearing in a March 2018 letter, but he failed to appear at the scheduled hearing.  The Veteran's representative has not requested a new hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The last VA examination regarding the Veteran's service-connected hemorrhoids was conducted in September 2007.  The record includes medical treatment records, statements by the Veteran, and statements by the Veteran's representative indicating a worsening of symptoms in the ten years since the previous examination.  

Therefore, due to the passage of time since the examination and the evidence of worsening of the Veteran's symptoms, a new examination is needed.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Additionally, updated treatment records should be obtained.  See 38 C.F.R. § 3.159; see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to update the Veteran's claims file and obtain any outstanding VA medical records.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected hemorrhoids.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the hemorrhoids.  The appropriate DBQ should be filled out for this purpose, if possible. 

The examiner should state whether there is evidence the Veteran's hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.

The examiner must specifically address the Veteran's lay statements regarding increased bleeding and lack of bowel control.

3.  Thereafter, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with an SSOC and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




